                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 MARK PAUL LIPTON,                                )
                                                  )
               Petitioner,                        )
                                                  )
 v.                                               )
                                                  )       No.:        3:21-CV-45-KAC-DCP
 STATE OF TENNESSEE,                              )
                                                  )
               Respondent.                        )

                                     JUDGMENT ORDER

       In accordance with the Memorandum Opinion entered today, the petition for a writ of

habeas corpus is DISMISSED for lack of jurisdiction, and a certificate of appealability from this

decision is DENIED.

       Further, the Court CERTIFIED in its Memorandum Opinion that any appeal from this

action would not be taken in good faith and would be totally frivolous, and therefore, Petitioner is

DENIED leave to proceed in forma pauperis on any subsequent appeal. See Fed. R. App. P. 24.

       SO ORDERED.

                                                 s/ Katherine A. Crytzer
                                                 KATHERINE A. CRYTZER
                                                 United States District Judge

ENTERED AS A JUDGMENT:
  /s/ John L. Medearis
  CLERK OF COURT




Case 3:21-cv-00045-KAC-DCP Document 5 Filed 03/05/21 Page 1 of 1 PageID #: 27
